         Case 2:17-cr-00972-GMS Document 106 Filed 03/29/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       United States of America,                      No. CR-17-00972-001-PHX-GMS
10                    Plaintiff,                        ORDER
11       v.
12       Jamal Robert Wilson,
13                    Defendant.
14
15
16            Before the Court is Defendant Jamal Robert Wilson’s pro se motion for
17   reconsideration of the Court’s denial of his motion for sentence reduction. (Doc. 103.) For
18   the following reasons, the Motion is denied.
19                                        BACKGROUND
20            Defendant sought a sentence reduction to time served in his motion for
21   compassionate release, claiming that he has a heightened risk of dying from COVID-19
22   due to multiple health conditions. (Doc. 95.) The Court found that while Defendant has a
23   combination of medical conditions that would be serious if he were to contract COVID-
24   19, he failed to show that he is at a significant risk of contracting COVID-19 while detained
25   at FCI-Terminal Island. (Doc. 98.) Defendant moves the Court to reconsider its ruling.1
26   1
       The Federal Public Defender also filed a Notice Regarding Defendant’s Pro Se Motion
     for Reconsideration of this Court’s Order Denying a Sentence Reduction Under 18 U.S.C.
27   § 3582(c)(1)(A), notifying the Court that the Federal Public Defender stands ready to locate
     counsel if the Court finds it appropriate. (Doc. 104.) Because, as explained below,
28   Defendant’s Motion for Reconsideration does not point to any newly discovered evidence,
     clear error, or intervening law, the Court declines to appoint counsel.
      Case 2:17-cr-00972-GMS Document 106 Filed 03/29/21 Page 2 of 4



 1                                          DISCUSSION
 2      I.      Legal Standard
 3           Although the Federal Rules of Criminal Procedure do not expressly authorize the
 4   filing of motions for reconsideration, courts, including the Ninth Circuit, have held that
 5   motions for reconsideration may be filed in criminal cases. See United States v. Martin,
 6   226 F.3d 1042, 1047 n.7 (9th Cir. 2000) (“As the Second Circuit noted . . . post-judgment
 7   motions for reconsideration may be filed in criminal cases.”); United States v. Mendez, No.
 8   CR-07-00011-MMM, 2008 WL 2561962, at *1 (C.D. Cal. June 25, 2008) (ruling on a
 9   motion seeking reconsideration of an order denying a defendant’s request that the
10   government be directed to provide a list of its potential witnesses at trial).
11           “[M]otions for reconsideration in criminal cases are governed by the rules that
12   govern equivalent motions in civil proceedings.” Mendez, 2008 WL 2561962, at *2; see,
13   e.g., United States v. Sam, No. CR-13-08020-002-PCT-DLR, 2020 WL 4607244, at *1 (D.
14   Ariz. Aug. 10, 2020); United States v. Krug, No. CR 09-01148-MMM, 2012 WL
15   12973474, at *1 (C.D. Cal. Oct. 24, 2012). “The Court will ordinarily deny a motion for
16   reconsideration of an Order absent a showing of manifest error or a showing of new facts
17   or legal authority that could not have been brought to its attention earlier with reasonable
18   diligence.” L.R. Civ. P. 7.2(g)(1); see also Sch. Dist. No. 1J, Multnomah Cnty. v. ACandS,
19   Inc., 5 F.3d 1255, 1263 (9th Cir. 1993) (noting that motions to reconsider are appropriate
20   only if the Court “(1) is presented with newly discovered evidence, (2) committed clear
21   error or the initial decision was manifestly unjust, or (3) if there is an intervening change
22   in controlling law”); Motorola, Inc. v. J.B. Rodgers Mech. Contractors, Inc., 215 F.R.D.
23   581, 586 (D. Ariz. 2003) (holding that a motion for reconsideration is appropriate only
24   when there is newly-discovered fact or law, newly-occurring facts, a material change in the
25   law, or upon a convincing showing that the Court failed to consider material facts that were
26   presented before the initial decision). A motion for reconsideration is an inappropriate
27   vehicle to ask the Court to “rethink what the court has already thought through—rightly or
28   wrongly.” See United States v. Rezzonico, 32 F. Supp. 2d 1112, 1116 (D. Ariz. 1998)


                                                  -2-
      Case 2:17-cr-00972-GMS Document 106 Filed 03/29/21 Page 3 of 4



 1   (quoting Above the Belt, Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va.
 2   1983)). “Arguments that a court was in error on the issues it considered should be directed
 3   to the court of appeals.” Defs. of Wildlife v. Browner, 909 F. Supp. 1342, 1351 (D. Ariz.
 4   1995) (quoting Refrigeration Sales Co., Inc. v. Mitchell-Jackson, Inc., 605 F. Supp. 6, 7
 5   (N.D. Ill. 1983)).
 6      II.      Analysis
 7            Here, Defendant’s motion points to no newly discovered evidence, clear error, or
 8   intervening change in the law. Rather, Defendant reiterates his fear of contracting COVID-
 9   19 given his preexisting conditions. He also points to two pieces of evidence that the Court
10   did not consider in his original motion. First, since Defendant filed his underlying motion,
11   a court-appointed expert in another case, Dr. Michael Rowe, has issued a report on
12   continued risks associated with COVID-19 infection at FCI Terminal Island. Second,
13   Defendant asserts that many staff members at FCI-Terminal Island have chosen not to
14   receive the COVID-19 vaccine, increasing the risk to inmates at the facility.
15            Although Defendant did not assert these specific facts in his original Motion, they
16   are not newly discovered evidence which merits reconsideration. In his initial Motion,
17   Defendant asserted “FCI—Terminal Island has been a perilous environment” where “the
18   pandemic spread like wildfire” and where “there is no reason to doubt that it will suffer a
19   second wave if reinfection arises.” (Doc. 95 at 7.) He also reflected on the more general
20   challenges presented by incarceration, arguing that “[p]risons and jails are amplifiers of
21   infectious diseases because social distancing is impossible inside and movement in and out
22   of facilities is common.” Id. Thus, although Dr. Rowe’s report provides greater context and
23   scientific support for these assertions, it does not amount to newly discovered evidence.
24   The Court already found that Defendant’s belief that “conditions of confinement are not
25   sanitary and would not protect an [inmate] from the virus” is not “comparable or
26   analogous” to the articulated criteria warranting compassionate release. (Doc. 98 at 4.)
27   Defendant’s unsupported assertion that prison staff members have declined to receive
28   vaccinations is of the same character. The Court’s prior Order was issued prior to FDA


                                                 -3-
      Case 2:17-cr-00972-GMS Document 106 Filed 03/29/21 Page 4 of 4



 1   approval of any vaccine, so no staff member had yet been inoculated. As Defendant asserts
 2   now that only a portion of staff have chosen to get the vaccine, his risk is nonetheless
 3   reduced compared to the conditions the Court considered for his prior request. Moreover,
 4   as discussed in the Court’s original order, increased risk to the prison population at large
 5   does not constitute the individualized circumstance contemplated by 18 U.S.C. § 3582(c).
 6   Id.
 7          IT IS THEREFORE ORDERED that Defendant’s motion for reconsideration of
 8   the Court’s denial of his motion for sentence reduction (Doc. 103) is DENIED.
 9          Dated this 29th day of March, 2021.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -4-
